PER CURIAM ORDER
Mary Ellen Barbera, Chief Judge *39**67For reasons to be stated later in an opinion to be filed, it is this 2nd day of May, 2018,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the immediate stay pending further review granted by this Court on April 27, 2018 be, and it is hereby lifted, and it is further
ORDERED, that the preliminary injunction order entered by the Circuit Court for Anne Arundel County be, and it is hereby, vacated and the case is remanded to that Court with direction that the Court dismiss the complaint. Costs to be paid by the appellees. Mandate to issue forthwith.
Watts and Hotten, JJ., dissent.